EXHIBIT 10.2


SECOND AMENDMENT
TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
EPE UNIT II, L.P.
Dated as of
July 1, 2008
 
This Second Amendment (this “Amendment”) to the Agreement of Limited Partnership
dated as of December 5, 2006 (as previously amended, the “Partnership
Agreement”) of EPE Unit II, L.P., a Delaware limited partnership (the
“Partnership”), is made and entered into effective as of July 1, 2008, pursuant
to the terms of the Partnership Agreement and in accordance with Section 12.05
thereof.
 
 Section 1. AMENDMENTS.
 
(a) Section 1.01. Section 1.01 is hereby amended to amend and restate the
following definitions:
 
“Class A Preference Return Rate” means (i) from December 5, 2006 until June 30,
2008, 6-1/4% per annum, and (ii) from July 1, 2008 and thereafter, a floating
preference rate to be determined by the General Partner, in its sole discretion,
not less than annually on or prior to the date on which any annual tax
allocations are required to be determined in accordance with the Partnership
Agreement, that will be no less than 4.5% and no greater than 5.725% per annum,
in each case divided by 365 or 366 days, as the case may be during such calendar
year.


(b) Section 11.01. Paragraph (b) of Section 11.01 is hereby amended and restated
as follows:


 (b) unless otherwise agreed to by the General Partner, the Class A Limited
Partner and a Required Interest,  February 10, 2014;
 
Section 2. RATIFICATION OF PARTNERSHIP AGREEMENT. Except as expressly modified
and amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.
 
Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.
 
[Signature Page Follows]
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first set forth above.
 

         
GENERAL PARTNER:  
EPCO, INC.
 
   
By:  
      /s/ W. Randall Fowler                     
   
W. Randall Fowler 
     
President and Chief Executive Officer 
   

 

         
CLASS A LIMITED PARTNER:  
DUNCAN FAMILY INTERESTS, INC.
 
   
By:  
     /s/ Michael G. Morgan                      
   
Michael G. Morgan 
     
President 
               

 
 
CLASS B LIMITED PARTNER:
Representing the Class B Limited Partner of the Partnership, pursuant to a Power
of Attorney executed in favor of, and granted and delivered to the General
Partner
 
By:   EPCO, INC.
(As attorney-in-fact for the Class B Limited
Partner pursuant to powers of attorney)
 
By:         /s/ W. Randall Fowler                               
         W. Randall Fowler
         President and Chief Executive Officer 

 












Second Amendment to Agreement of Limited Partnership of EPE Unit II, L.P.
 

 

--------------------------------------------------------------------------------